     Case 3:21-cv-01101-MMA-WVG Document 11 Filed 09/06/21 PageID.228 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    JAMES JOSEPH,                                      Case No.: 21-CV-1101-MMA-WVG
12                                      Plaintiff,
                                                         ORDER ON DEFENDANT’S EX
13    v.                                                 PARTE MOTION TO CONTINUE
                                                         EARLY NEUTRAL EVALUATION
14    JELD-WEN, INC.; and DOES 1 through
                                                         AND CASE MANAGEMENT
      20, inclusive,
15                                                       CONFERENCE
                                     Defendants.
16
17
18
19          On September 1, 2021, Defendant filed an Ex Parte Motion to Continue Early
20    Neutral Evaluation Conference and Case Management Conference (“ex parte
21    application”), moving this Court to continue to the September 8, 2021 Early Neutral
22    Evaluation Conference (“ENE”) and Case Management Conference (“CMC”) due to a
23    scheduling conflict with the Rosh HaShanah Holiday. (Doc. No. 9.) The ex parte
24    application represented Plaintiff did not object to a continuance of the ENE and the CMC.
25    (Id., 2:19-22.) However, Plaintiff failed to file any response to the ex parte application
26    consistent with this Court’s Civil Chambers Rule VI to either confirm his non-opposition
27    or to oppose Defendant’s request. Nevertheless, good cause appearing, the Court GRANTS
28    Defendant’s request.

                                                     1
                                                                                          21-CV-
     Case 3:21-cv-01101-MMA-WVG Document 11 Filed 09/06/21 PageID.229 Page 2 of 2



 1          Further, having consulted with counsel of record, the Court hereby CONTINUES
 2    the September 8, 2021 ENE and CMC to Monday, September 27, 2021 at 10:00 a.m. No
 3    later than September 20, 2021, counsel shall lodge all ENE participants’ appearances,
 4    their direct telephone numbers, and the email addresses to be used to appear via Zoom for
 5    the ENE and CMC. Chambers will provide the Zoom information prior to the September
 6    27, 2021 ENE and CMC.
 7          IT IS SO ORDERED.
 8    DATED: September 6, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                         21-CV-
